DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga (US 7352521 B2).
Regarding claim 1, Matsunaga teaches a virtual image display apparatus comprising: 
an image forming unit (SI); 
23) configured to reflect imaging light (intermediate image 4) from the image forming unit (Fig. 3); 
a second mirror member (22) configured to reflect the imaging light reflected by the first mirror member (at S19) (Fig. 3); and 
a third mirror member of a transmissive type (21) configured to reflect (at S4, S5, S6, S7) the imaging light reflected by the second mirror member (at S9) toward a position of an exit pupil (S1), 
wherein one of the first mirror member and the second mirror member is a refractive reflective optical member (22, allowing transmission and reflection of image light) that includes a refractive member (body of the element) including a refractive surface (transmissive surfaces S8, S10) and a mirror surface (S9) formed at a non-refractive surface of the refractive member (Fig. 3).
Regarding claim 2, Matsunaga teaches the image display apparatus according to claim 1, wherein the refractive reflective optical member (21 or 22) includes, as the refractive surface, an incidence surface (S10, S7) and an emission surface (S8, S2) provided independently of each other to transmit imaging light before and after reflection by the mirror surface (Fig. 3).
Regarding claim 4 and 5, Matsunaga teaches the image display apparatus according to claim 1, wherein a reflecting surface or a mirror surface of the first mirror member, the second mirror member, and the third mirror member is an aspheric surface or a free curved surface (Table 3 delineating the mathematical description of the aspheric and/or free curved surfaces FFS, for which every cited surface is FFS).
Regarding claim 8, Matsunaga teaches the image display apparatus according to claim 1, and further discloses further comprising a fourth mirror member (either 23 or one of the remainder of S3 or S4 or S5, respectively) on an optical path between the first mirror member (S9) and the image forming unit (101) or between the first mirror member (S9) and the second mirror member (S4).
Regarding claim 10, Matsunaga teaches the image display apparatus according to claim 1, and further discloses wherein the third mirror member covers a position of the exit pupil (Fig. 3, third mirror member 21 overlapping exit pupil S1).
Regarding claim 11, Matsunaga teaches the image display apparatus according to claim 1, and further discloses wherein an optical axis passing through the first mirror member, the second mirror member, and the third mirror member is arranged along a plane extending in a substantially vertical direction intersecting a lateral direction in which a pair of pupils of an observer are aligned (Fig. 4).
Regarding claim 13, Matsunaga teaches the image display apparatus according to claim 1, and further discloses wherein the refractive member of the refractive reflective optical member includes a material having an Abbe number greater than or equal to 50 (Table 1, highly dispersive materials wherein Abbe = 56.2 or 57.6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga as applied to claim 1 above, and further in view of Takahashi (US 20180299670 A1).
Regarding claim 3, Matsunaga teaches the image display apparatus according to claim 1, but does not explicitly show wherein the refractive reflective optical member includes, as the refractive surface, a common incidence-emission surface configured to transmit imaging light before and after reflection by the mirror surface.
Takahashi explicitly shows wherein the refractive reflective optical member includes, as the refractive surface (21), a common incidence-emission surface configured to transmit imaging light before and after reflection by the mirror surface (Fig. 1, transmission at 21 and reflection at 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the common incidence-emission surface of Takahashi with the Matsunaga for the purpose of reducing the form factor of the device and thereby the weight, e.g. for wearable comfort.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga as applied to claim 5 above, and further in view of Ashkenazi (US 20090147331 A1).
Regarding claim 6, Matsunaga teaches the image display apparatus according to claim 5, but does not explicitly show wherein the refractive surface is substantially perpendicular to a principal ray from the center of a screen.
Ashkenazi teaches an analogous eye projector (Fig. 3) comprising a series of reflective and refractive surfaces (of double prism pair 104) such that the principal ray transmitted into the second of the pair by a refractive surface is perpendicular to the refractive surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ensured perpendicularity of the principal ray and refractive surface(s) in order to prevent skew distortion during propagation, ensuring the eye receives an undistorted image.
Regarding claim 9, Matsunaga teaches the image display apparatus according to claim 1, but does not explicitly show wherein the image forming unit displays a distorted modification image for correcting a distortion aberration by the first mirror member, the second mirror member, and the third mirror member.
Ashkenazi teaches an analogous eye projector (Fig. 3) and explicitly shows wherein the image forming unit displays a distorted modification image for correcting a distortion aberration by the optical system (¶54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electronically pre-distorted the image of Matsunaga according to the teachings of Ashkenazi in order to correct the aberration by the first mirror member, the second mirror .

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga as applied to claim 1 above.
Regarding claim 7, Matsunaga teaches the image display apparatus according to claim 1, wherein the second mirror member (22) is the refractive reflective optical member (Fig. 3) and explicitly shows that the reflective surfaces may be made reflective by reflective films as opposed to TIR (C. 4, ll. 35-40, S8 and S9; C. 5, ll. 16-27, reflective films S3, S4, S5; C. 9, ll. 26-30 and ll. 50-67, S3, S4, S5, S9; each of the embodiments sharing optical description). Indeed, use of dielectric and metallic coatings to produce reflective surfaces is exceptionally well known in the art (disclosed at the least by Matsunaga). 
Matsunaga does not explicitly show the first mirror member and the third mirror member each are a mirror plate having a structure in which a mirror film is formed at one surface of a plate-like body.
Nevertheless, absent any new and unexpected result, although Matsunaga does not disclose a reflective film at every point of reflection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the utilization of the reflective films of Matsunaga in any place that such reflection would be required as determined by one of ordinary skill, thereby attaining a predictable reflection at that location. See MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 14, Matsunaga teaches the image display apparatus according to claim 1, Matsunaga explicitly shows the above detailed optical system (i.e. Fig. 3) in an HMD at an eyeglasses distance from the wearer’s eye (E) (Fig. 4), and indicates that the exit pupil (S1) corresponds to the eye of the observer (C. 3, ll. 42-44).
Matsunaga does not explicitly show wherein a distance between the second mirror member (22) and a position of the exit pupil (S1) is greater than or equal to 14 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Matsunaga has disclosed a head mounted optical system wherein the claimed optical system projects an image to an exit pupil that corresponds to the eye of the observer at a distance as would generally be expected from wearing a pair of eyeglasses. Benefit of optimizing the distance between exit pupil and second mirror member include matching the focal length(s) of the optics to the location of the observer pupil or retina, thus improving visibility and focus of the image while minimizing overall size of the device for wearer comfort.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have experimented with the distance between the second mirror member and the exit pupil, vis-à-vis the observer eye, and thereby optimized the projected image for viewing by the observer while minimizing the overall size of the device for wearer comfort.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga as applied to claim 11 above, and further in view of Morishima (US 6046857 A).
Regarding claim 12, Matsunaga teaches the image display apparatus according to claim 11, but does not explicitly show wherein the first mirror member and the second mirror member are disposed on an upper side of the third mirror member to correspond to a head side of an observer.
Morishima explicitly shows wherein the first mirror member (2-4) and the second mirror member (2-3) are disposed on an upper side of the third mirror member (2-1) to correspond to a head side of an observer (Fig. 1, pupil 1 with mirrorws in front of and above). 
Matsunaga based on Morishima, e.g. rotation of the optical system around the pupil axis, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of keeping optics out of the normal vision of the wearer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.